Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1, 1, 1, 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 13, 39 of copending Applications No. 16344567, 16418697, 16347286, 16462801 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they cover essentially the same scope with variations of the phrasing.

Regarding claim 1: See claim 37 of 16344567.
Regarding claim 1: See claim 13 of 16418697.
Regarding claim 1: See claim 39 of 16347286
Regarding claim 29: See claim 1 of 16462801


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 25 Q is not defined. Claim 25 recites “two parallel and distinct levels”. It is unclear what is supposed to meet this limitation. The nature of the recitation implies the flexible strips, but logically the axis is the implied element because it is the element before the recitation. is therefore indefinite.
Claim 26 Q and B2 are undefined. The phrase “maximum angular travel of said lever fork” is indefinite. Maximum relative to what? In example does the maximum define the total angular range from one side to the other, or merely the reference point to the mid point? Claim 26 is therefore indefinite.

Claim 29 alpha and beta are not defined. Claim 29 is therefore indefinite.

Claim 36: The phrase “be centered at a right angle whose apex is on said secondary axis” is indefinite. The recitation requires a plane of interpretation. I.e. be centered at a right angle whose apex is on said secondary axis within a plane defined perpendicular to the three axes. Claim 36 is therefore indefinite. 

Claims 26-46 depend from claim 25 and thus have at least the same defect(s).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-29, 30-34, 38-46 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cusin (US 2013/0176829).

With regard to claim 25 Cusin discloses a timepiece regulating mechanism, comprising, arranged on a main plate (paragraph 43; claims 38, 41), 
a resonator mechanism with a quality factor Q (1 figure 1; figure 4), and 
an escapement mechanism which is subjected to the torque of drive means comprised in a movement (figures 3-4; claim 48 paragraph 20),
said resonator mechanism comprising an inertia element arranged to oscillate with respect to said plate, said inertia element being subjected to the action of elastic return means directly or indirectly attached to said plate (paragraph 43; figure 4), and
said inertia element being arranged to cooperate indirectly with an escape wheel set comprised in said escapement mechanism (figures 3, 4; paragraphs 5, 9, 20, 25, claims 48-52, 54), wherein said resonator mechanism is a resonator with a virtual pivot rotating about a main axis (DP) (figures 1-4), with 
a flexure bearing including at least two flexible strips (7, 8, 12, 13, figures 1-4), and including an impulse pin (22 figure 4) integral with said inertia element (figure 4), in that said escapement mechanism includes a lever (1’ figure 4) pivoting about a secondary axis (DS) and including a lever fork (figure 4) arranged to cooperate with said impulse pin (22 figure 4), and is a detached escapement mechanism, wherein, during the operating cycle, said resonator mechanism has at least one phase of freedom in which said impulse pin is at a distance from said lever fork, 
in that the lift angle (j) of the resonator, during which said impulse pin is in contact with said lever fork, is less than 10 degrees (degree 0 figure 4, in figure 4 the impulse pin is shown with a clearance from the fork. Thus at each end range there must be additional lift angle points).

With regard to claim 26 Cusin discloses the regulating mechanism according to claim 25, wherein the inertia IB of said inertia element with respect to said main axis (DP) on the one hand, and the inertia IA of said lever with respect to said secondary axis (DS) on the other hand, are such that the ratio IB/IA is greater than 2Q.a2/(0.1..02), where a is the lift angle of the lever which corresponds to the maximum angular travel of said lever fork (in figure 4 the lift situation is defined at the 0/360 degree position which would be the highest and lowest value an angle can have. Given there is no reference point to perform a comparison the value of zero for the angle necessitates that the equation is met as IB/Ia cannot be zero or lower)

With regard to claim 27 Cusin discloses the regulating mechanism according to claim 25, wherein said overall lift angle ((3) of the resonator is less than twice the angle of amplitude by which said inertia element deviates furthest, in only one direction of motion, from a rest position (figure 4 the total oscillation range is limited by the potential collision between the inner side of 3 and the outer side of 2 – paragraph 55. This limit prevents the overall lift angle from exceeding the amplitude angle by two or more. Moreover, in figure 4 the point of non-touching is at the 0 point).



With regard to claim 30 Cusin discloses the regulating mechanism according to claim 25, wherein said lever is in a single layer of silicon, placed on an arbor pivoted with respect to said plate (paragraph 46 figure 4).

With regard to 31 Cusin discloses the regulating mechanism according to claim 25, wherein said escape wheel set is a silicon escape wheel (paragraphs 46, 82).

With regard to 32 Cusin discloses the regulating mechanism according to claim 25, wherein said escape wheel set is an escape wheel which is perforated to minimise its inertia with respect to its axis of pivoting (figures 4-6 the escape wheel has holes).

With regard to 33 Cusin discloses the regulating mechanism according to claim 25, wherein said lever is perforated to minimise its said inertia (IA) with respect to said secondary axis (DS) (figure 4; the lever has holes).

With regard to 34 Cusin discloses the regulating mechanism according to claim 25, wherein said lever is symmetrical with respect to said secondary axis (DS) (figure 4)



With regard to 39 Cusin discloses the regulating mechanism according to claim 25, wherein each said flexible strip forms part of a one-piece assembly in one piece with means thereof for alignment and attachment to said plate (figures 1-4, abstract, paragraphs 12, 33, 46, 54) or to an intermediate elastic suspension strip attached to said plate and arranged to allow a displacement of said flexure bearing and of said inertia element in the direction of said main axis (DP) (figures 1-4, abstract, paragraphs 12, 33, 46, 54).

With regard to 40 Cusin discloses the regulating mechanism according to claim 25, wherein at least said resonator mechanism is attached to an intermediate, elastic suspension strip attached to said plate and arranged to allow a displacement of said resonator mechanism in the direction of said main axis (DP) (figure 4), and in that said plate includes at least one shock absorber stop at least in the direction of said main axis (DP), arranged to cooperate with a stiff element of said inertia element (figures 1-4 the structure has a compound elastic system with at least 2 stages of elastic support. The system is therefore capable of meeting the shock requirement).

With regard to 41 Cusin discloses the regulating mechanism according to claim 25, wherein said inertia element includes inertia blocks for adjusting rate and unbalance (3 figure 4).

With regard to 42 Cusin discloses the regulating mechanism according to claim 25, wherein said impulse pin is in one-piece with a said flexible strip (22 figure 4).



With regard to 44 Cusin discloses the regulating mechanism according to claim 25, wherein said flexure bearing is made of oxidised silicon to compensate for the effects of temperature on the rate of said regulating mechanism (paragraphs 46, 114; claim 40).

With regard to 45 Cusin discloses a timepiece movement including drive means and a regulating mechanism according to claim 25, wherein said escapement mechanism is subjected to the torque of said drive means (paragraphs 6, 7, 9, 11, 31, 113).

With regard to 46 Cusin discloses a watch including a regulating mechanism according to claim 25 (figures 3, 4; paragraphs 5, 9, 20, 25, claims 48-52, 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cusin (US 2013/0176829) in view of Kawauchiya (US 2015/0063084)


Allowable Subject Matter
Claims 29, 36, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. This statement pertains to 35 USC 102 and 103. This statement does not pertain to 35 USC 112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3-11-22
/SEAN KAYES/Primary Examiner, Art Unit 2844